DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2. 	The Amendment filed on September 8th 2022 has been entered. Claims 1 – 4, 6 – 9, 11 – 13 and 16 – 24  are currently pending.

Response to Arguments
35 U.S.C. §102
3.	Applicant's arguments, see Remarks pp. 8 -11, filed September 8th 2022, with
respect to the rejections of claims 1, 6, 19 and  21  under 35 U.S.C. §102 have been fully
considered but they are not persuasive.
Applicant argues that the Beck reference does not teach the following italized sections of independent claim 1, “comparing a depth level of the leaf node in the first hierarchical tree-based data structure to a depth threshold; and detecting an abnormality in performance of the plurality of transactions in a system based on the depth level of the leaf node exceeding the depth threshold.” He then further argues that nowhere does Beck describe that the diagnosing of problems or indication of an abnormal condition is "based on the depth level of the leaf node exceeding the depth threshold," as recited in claim 1.
Examiner respectfully disagrees. The claim recitation equates the “leaf node” to a representation of a “second transaction.”  Beck teaches in paragraph [0167] “second business transaction” and a “business transaction level” that corresponds to this “second transaction” in paragraph [0074]. This business transaction level as taught by Beck showcases the level of this second transaction. Further the level of this second  transaction is compared to a respective threshold in paragraph [0214]. This respective threshold corresponds to applicants depth threshold. After such a comparison is done, then analysis can be seen where if this results in the business transaction level exceeding the respective threshold, then performance metrics are generated to see if an anomaly occurs. Beck teaches this as diagnosing problems based on the business transaction exceeding the respective threshold. 
In examining applicants claims in light of his disclosure within the framework of the broadest reasonable interpretation, Beck’s teaching of a business transaction that when run showcases a business transaction level that is traced to determine if it runs longer than the respective threshold to detect performance problems, reads on applicants disclosure wherein a depth level of a second transaction is compared to a depth threshold to detect an anomaly should it exceed it.  Beck explicitly in paragraph [0126] teaches “In one approach, the user is guided by the presence of the alerts and metrics icons and seeks to obtain further information regarding the associated
Business Transactions, subsystems and calls, such as to diagnose a problem. Moreover, as explained below, other types of information can be presented on the UI to assist in diagnosis.” This diagnosis in the Beck reference in taught in paragraph [0154] were preliminarily, “The help center personnel can enter a threshold duration for the transactions which is a specified number of milliseconds or longer. This means only component data for future Login Business Transactions (e.g., transactions which invoke CMl) which exceed the threshold will be captured and displayed via the UL.” Next in paragraph [0179] Beck teaches, “this allows the user to quickly diagnose a problem with alert levels.” 
	Respective independent claim 6 and their attending dependent claims inherit the same defect and are rejected accordingly. 

Claim Rejection – 35 U.S.C. 102

4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5. 	In the event the determination of the status of the application as subject to AIA 
35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would
be the same under either status.

	Claims 1, 6, 19 and  21  are  rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Beck et al., (United States Patent Publication Number 20120260133) hereinafter Beck.
Regarding claim 1  Beck teaches a method (a method [0045])  performed (performed [0066]) by a computing device (by an agent [0066]) such as (Fig. 2C computing device [0015]) for detecting an abnormality, (diagnosing problems [0045]) such as abnormality; see abnormal condition [0059] the method (a method [0045])  comprising: receiving, from a first user, (particular user [0073]) a first request (Business Service relating  to trading [0073]) to perform a first transaction (Fig. 3, (302) executes as trade [0073] such as “first transaction”) on at least one data record; (Fig. 3, (302) stock or other financial instrument [0073]) such as “data record” organizing a plurality of transactions (Fig. 3, business transactions (304) login, (306) balances, (308) account summary, (310) place order, (312) options trading [0074]) originated from the first request (Business Service relating  to trading [0073]) in a first hierarchical tree-based data structure (Fig. 3 hierarchy depicting tree based data structure [0073])  having multiple depth levels, ( A top level of the hierarchy is a domain level 300 named "Domain." A next level of the hierarchy is a Business Service level 302 [0073], A next level of the hierarchy is a Business Transaction level. [0074]) the first hierarchical tree-based data structure (Fig. 3 hierarchy depicting tree based data structure [0073])  comprising a root node representing the first transaction (The top (or initial) entry (e.g., Servlet A) for a transaction, is called the root component. [0062]) such as “root node” and a leaf node (subsystem node [0152]) such as “leaf node” e.g. login node, AuthenticationService node [0137] representing a second transaction (second business transaction [0167]) of the plurality of transactions; (Fig. 3, business transactions (304) login, (306) balances, (308) account summary, (310) place order, (312) options trading [0074]) comparing (comparing [0214]) a depth level (business transaction level [0074])  of the leaf node (subsystem node [0152]) such as “leaf node” in the first hierarchical tree-based data structure (Fig. 3 hierarchy depicting tree based data structure [0073])  to a depth threshold; (respective threshold [0214]) such as “depth threshold”  and detecting an abnormality (diagnosing problems [0045]) such as abnormality; see abnormal condition [0059] in performance (performance metrics such as response times and duration [0214]) of the plurality of transactions (Fig. 3, business transactions (304) login, (306) balances, (308) account summary, (310) place order, (312) options trading [0074]) in a system (Fig 1, a system [0012]) based on the depth level (business transaction level [0074])  of the leaf node (subsystem node [0152]) such as “leaf node” e.g. login node, AuthenticationService node [0137] exceeding (exceeding [0137]) the depth threshold (respective threshold [0214]) such as “depth threshold”  for example the danger level alert which is displayed for the Login node 304 may be based on the time of 1300ms. exceeding a threshold level such as 1000ms. The danger level alert which is displayed for the AuthenticationService node 322 may be based on the time of 600ms exceeding a threshold level such as 300ms. [0137)

Regarding claim 6 Beck teaches a non-transitory machine-readable storage medium (non-transitory computer-readable storage device [0069]) comprising instructions that upon execution (executing software instructions [0069]) cause a computing device (computing device [0069])  to: generate, (cause [0142]) in response to a first user (particular user [0153]) request, (Business Service relating  to trading request [0073]) a first transaction tree (Fig. 3 hierarchy depicting tree based data structure [0073])  that organizes a first set of transactions (Fig. 3, business transactions (304) login, (306) balances, (308) account summary, (310) place order, (312) options trading [0074]) originated from the first user(particular user [0153])  request (Business Service relating  to trading request [0073]) in a hierarchical data structure, (Fig. 3 hierarchy depicting tree based data structure [0073])   wherein the first transaction tree (Fig. 3 hierarchy depicting tree based data structure [0073])  comprises a first set of nodes(subsystem node [0152]) such as “leaf node” e.g. login node, AuthenticationService node [0137]  including a root node (The top (or initial) entry (e.g., Servlet A) for a transaction, is called the root component. [0062]) such as “root node” representing an initial transaction (Fig. 3, (302) executes a trade [0073] such as “first transaction”) executed based on the first user request (Business Service relating  to trading request [0073]) and a leaf node (subsystem node [0152]) such as “leaf node” e.g. login node, AuthenticationService node [0137] representing a latest transaction (second business transaction [0167]) of the first set of transactions, (Fig. 3, business transactions (304) login, (306) balances, (308) account summary, (310) place order, (312) options trading [0074]) wherein the root node (The top (or initial) entry (e.g., Servlet A) for a transaction, is called the root component. [0062]) such as “root node” and the leaf node (subsystem node [0152]) such as “leaf node” e.g. login node, AuthenticationService node [0137] are at different ( A top level of the hierarchy is a domain level 300 named "Domain." A next level of the hierarchy is a Business Service level 302 [0073], A next level of the hierarchy is a Business Transaction level. [0074]) depth levels(business transaction level [0074])   in the first transaction tree; (Fig. 3 hierarchy depicting tree based data structure [0073])  compare (comparing [0214]) a depth level (business transaction level [0074])  of the leaf node (subsystem node [0152]) such as “leaf node” in the first transaction tree (Fig. 3 hierarchy depicting tree based data structure [0073])  to a depth threshold; (respective threshold [0214]) such as “depth threshold”   detect an abnormality (diagnosing problems [0045]) such as abnormality; see abnormal condition [0059] in performance (performance metrics such as response times and duration [0214]) of the first set of transactions (Fig. 3, business transactions (304) login, (306) balances, (308) account summary, (310) place order, (312) options trading [0074]) in a system (Fig 1, a system [0012]) based on the depth level (business transaction level [0074])  of the leaf node (subsystem node [0152]) such as “leaf node” e.g. login node, AuthenticationService node [0137in the first transaction tree  (Fig. 3 hierarchy depicting tree based data structure [0073])  exceeding (exceeding [0137]) the depth threshold; (respective threshold [0214]) such as “depth threshold”  for example the danger level alert which is displayed for the Login node 304 may be based on the time of 1300ms. exceeding a threshold level such as 1000ms. The danger level alert which is displayed for the AuthenticationService node 322 may be based on the time of 600ms exceeding a threshold level such as 300ms. [0137) and generate an alert (a defined alert [0117])  based on the detected abnormality, (determined abnormal condition 0059]) wherein the alert (a defined alert [0117])  includes information (Alerts are available for Business Transactions (based on the associated component data), for a front end's overall performance ("Health"), and for back end calls made by the front end to an un-instrumented back end or to another front end [0017]) related to the first user request (Business Service relating  to trading request [0073])

Regarding claim 19  Beck  teaches the method of claim 1.
Beck further teaches wherein determining the abnormality(determined abnormal condition 0059])  in the performance (performance metrics such as response times and duration [0214]) of the plurality of transactions(Fig. 3, business transactions (304) login, (306) balances, (308) account summary, (310) place order, (312) options trading [0074])  in the system (Fig 1, a system [0012]) based on detecting that a number of nodes (four transactions [0162]) of the hierarchical tree-based data structure (Fig. 3 hierarchy depicting tree based data structure [0073])  exceeds (exceed [0162]) a size threshold (1000ms [0162]) such as “size threshold”
Claim 21 corresponds to claim 19 and is rejected accordingly.

Claim Rejections – 35 U.S.C. §103
6. 	The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	 The factual inquiries set forth in Graham v John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art
b. Ascertaining the differences between the prior art and the claims at issue
c. Resolving the level of ordinary skill in the pertinent art
d. Considering objective evidence present in the application indicating obviousness or nonobviousness

          
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Beck et al.,  (United States Patent Publication Number 20120260133) hereinafter Beck  in view of Bordawekar et al. (US Patent Publication Number 20150363465), hereinafter Bordawekar
Regarding claim 2  Beck teaches the method of claim 1. 
Beck  does not fully disclose receiving, from a second user, a second request to perform the first transaction on the at least one data record
Bordawekar teaches receiving, from a second user, a second request to perform the first transaction on the at least one data record; (execution of a work unit from one parallel operation could run into another operation that could potentially be
parallelized too. When the second operation enters the parallelization mode, this is referred to as a nested parallel operation [0110]) and organizing a plurality of transactions originated from the second request (Fig. 11 transaction T1 (1) T1(10) + T1(12) T2(0) T(2) Thread 1 (Tl), Thread 2 (T2) and Thread 3 (TI). As can be understood from FIG. 11, every thread scans through the trees being merged,[0106]) in a second hierarchical tree-based data structure (Fig. 12, T1 (1201, 1202, 1203 and T2 (1204, 1205, 1206)  the resulting merged tree [0107])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beck to incorporate the teachings of Bordawekar in receiving, from a second user, a second request to perform the first transaction on the at least one data record. By doing so efficient scalable methods of parallelizing tree-based hierarchical OLAP queries over shared memory processors is accomplished. Bordawekar [0034].
	Claim 7 corresponds to claim 2 and is rejected accordingly.

Claims  8, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Beck et al., (United States Patent Publication Number 20120260133) hereinafter Beck and in view of Agarwal et al., (United States Patent Publication Number 20080177698) hereinafter Agarwal
  Regarding claim 8 Beck  teaches the non-transitory machine-readable storage medium of claim 6.
Beck does not fully disclose wherein the instructions upon execution cause the computing device to cause an execution of the latest transaction to be ceased based on the alert. 
Agarwal as modified teaches wherein the instructions (instructions or code [0019]) upon execution (performing the methodologies [0019]) cause the computing device (processing device [0017]) to cause an execution of the latest transaction (one or more transactions [0022]) to be ceased (Step 303 also resets N to zero, where N is a counter which keeps track of the number of consecutive failed transactions. The module then terminates the process by proceeding to step 310. [0044]) see further explanation in [0046] [0047] based on the alert (the alert events for the PD system are assumed to be related to failures in the distributed system 102. [0029]) (early alert notification 116 to the problem determination module 107 for failure prediction. [0038] b. If the real end-to-end response time [0037]) and (When the problem determination module 107
receives an alert notification 116 from the early abnormality detection module 105 for a given transaction, the problem determination module is operative to retrieve information 118 regarding the current behavior of the resources found to be failed or anticipated to fail and their corresponding behavior bound values (Ti). [0040])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beck to incorporate the teachings of Agarwal wherein the instructions upon execution cause the computing device to cause an execution of the latest transaction to be ceased based on the alert. By doing so a system administrator to more quickly locate a potential performance degradation root cause by reducing the number of components to be investigated. Agarwal [0007]

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Beck et al., (United States Patent Publication Number 20120260133) hereinafter Beck in view of in view of Helfman et al., (United States Patent Publication Number 20140101591) hereinafter Helfman
 Regarding claim 18 Beck teaches the method of claim 1.
Beck does not fully disclose   further comprising: collecting statistics relating to depth levels of a plurality of hierarchical tree-based data structures for different requests; and computing the depth threshold based on the statistics.  
Helfman teaches further comprising: collecting statistics relating to depth levels of a plurality of hierarchical tree-based data structures for different requests; (metric of data dimension can be combined such that for novice users the Summation aggregation function is used unless the data dimension mapped to cell area is an
average value, in which case, the Average aggregation function is used [0067]) (The (aggregate values for subsequent levels of hierarchy are determined in successive increasing order. In one embodiment, a data table for each hierarchical depth level is generated, where each data table includes the aggregate values for a hierarchical depth level [0068]) and computing the depth threshold based on the statistics (The maximum threshold may be determined automatically using intelligence that associates a max threshold with each type of data visualization [0087])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beck to incorporate the teachings of Helfman in collecting statistics relating to depth levels of a plurality of hierarchical tree-based data structures for different requests; and computing the depth threshold based on the statistics. By doing so the selection intelligence is based on the metric used to measure the values of the nodes (i.e., the type of data) and selecting the aggregate function which is the same as the metric used to measure the values of the nodes. Helfman [0064].
Claim 20 correspond to claim 18 and are rejected accordingly

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Beck et al.,  (United States Patent Publication Number 20120260133) hereinafter Beck  in view of Bordawekar et al. (US Patent Publication Number 20150363465), hereinafter Bordawekar and in further view of Forssmann et al. (US Patent Publication Number 20130018898) hereinafter referred to as Forstmann.
Regarding claim 3 Beck in further view of Bordawekar teaches the method of claim 2. 
Beck as modified does not fully disclose wherein the plurality of transactions in the first hierarchical tree-based data structure is associated with a first identifier that uniquely identifies the first request, and wherein the plurality of transactions in the second hierarchical tree-based data structure is associated with a second identifier that uniquely identifies the second request. 
Forstmann discloses wherein the plurality of transactions in the first hierarchical tree-based data structure is associated with a first identifier that uniquely identifies the first request, (a first result set of entities is retrieved based on the execution of the first query. In one embodiment, a result set of entities may be organized in a database table, where table rows represent entities and table columns represent attributes that these entities share. Next, at 130, the first query is associated with the first result set in a first tuple. In this document, the term "tuple" means data structure combining a query and respective result set of entities as a discrete unit. At 140, the first tuple is retained in a storage. [0025], Fig. 4 (430) (440)) and wherein the plurality of transactions in the second hierarchical tree-based data structure is associated with a second identifier that uniquely identifies the second request (At 150, a second query is executed. Based on the execution of the second query, a second result set of entities is retrieved at 160. Next, at 170, the second query is associated with the second result set of entities in a second tuple. At 180, the second tuple is retained in the storage [0026], Fig. 4, (480) (490)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beck  in view of Bordawekar  to incorporate the teachings of Forstmann where by the plurality of transactions in the first hierarchical tree-based data structure is associated with a first identifier that uniquely identifies the first request, and wherein the plurality of transactions in the second hierarchical tree-based data structure is associated with a second identifier that uniquely identifies the second request. Doing so would ensure navigating along the sequence of tuples retained in the data structure, the executed queries, the retrieved results and the existing relationships and dependencies may be analyzed without re-executing the respective queries. Furthermore, the order in which queries are executed and result sets retrieved may be analyzed as well. Forstmann [0048]

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Beck et al.,  (United States Patent Publication Number 20120260133) hereinafter Beck in view of Baudel (United States Patent Publication Number 20120047181) hereinafter Baudel and in further view of Mondal et al. (US 20140068348) hereinafter referred to as Mondal. 
Regarding claim 4 Beck teaches the method of claim 1.
 Beck  does not fully disclose further comprising: identifying a time of the first request and data records affected by the first request and generating an alert based on the detected abnormality, wherein the alert includes root cause information related to the detected abnormality   the root cause information comprising the time of the first request and information identifying the data records affected by the first request.
Mondal teaches generating an alert based on the detected abnormality, wherein the alert includes root cause information related to the detected abnormality (The Rules Engine (RE) 218 may manage and execute rules related to problem/fault conditions. For example, RE 218 may be configured to identify a single alert as a problem/fault condition, or alternatively, it may flag a problem or a fault condition only when multiple related alerts are detected. [0044]) (Each probe may be configured to provide alerts when the RTT value crosses the threshold value [0062 – 63]) (The root-cause analysis results may include elements such as, but not limited to: problem details, problem causes, percentages or weights to indicate relative importance among the problem causes, or the like. In some embodiments, the weightage of the root cause may be updated automatically based on the number of times the root cause was observed in the network context and problem context. The resolution and recommendations suggested may include elements such as, but not limited to: resolution details, problem details, solution, probability of the resolution or recommendation actually resolving the associated problem based on the resolution history, or the like [0041]).
 	 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beck to incorporate the teachings of Mondal whereby an alert would be generated based on the detected abnormality, wherein the alert includes root cause information related to the detected abnormality.  Doing so would ensure that once the root cause of the problem is identified, the CEM system 110 may identify a set of suggestive actions from KB 210, which can prevent the potential problem from occurring or minimize the effect of the problem/fault conditions. Mondal [0085].
Baudel teaches identifying a time of the first request and data records affected by the first request (an insertion method for inserting a key/value pair into the multiway trie data structure 200 [0038]) (The function Node.insert inserts a key/value pair in a Node at a depth given by the depth variable. [0042]) (If the value stored in the slot is null, then, in step 405, the key/value pair to be inserted in multiway trie data structure 200 is inserted in this slot as a leaf [0049]) and abnormality   the root cause information comprising the time of the first request and information identifying the data records affected by the first request (FIG. 5 is a flowchart of a method of the sub-steps of adaptively resizing a node in the multiway trie data structure. [0029) (only the node involved in the level whose additional entry caused the content size of
multiway trie data structure 200 to exceed the threshold and its direct successors are resized [0081]) (FIG. 7 illustrates node 601 after doubling in size in accordance with an embodiment of the present invention. As illustrated in FIG. 7, node 601 now has sixteen slots/entries 701A-701P. Slots/entries 701A-701P may collectively or
individually be referred to as slots 701 or slot 701, respectively. As further illustrated in FIG. 7, the depth of slots 701 is equal to log 2 (width of node). Since the width of node 601 is now sixteen entries, the depth of slots 701 is equal to four bits [0066])
  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beck to incorporate the teachings of Baudel identifying a time of the first request and data records affected by the first request and abnormality   the root cause information comprising the time of the first request and information identifying the data records affected by the first request. Doing so ensures that a Multi way trie data structure 200 implementing the methods described herein outperforms hash tables by taking advantage of patterns found in the key distribution (e.g., keys can be in a consecutive and bounded range) to optimize both storage requirements (reduction in memory footprint) and access speed (improvement in access speed). Baudel [0081]

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over  Beck et al., (United States Patent Publication Number 20120260133) hereinafter Beck in  view of Jerome E. Sacks (United States Patent Number 5974407)
Regarding claim 9 Beck  teaches the non-transitory machine-readable storage medium of claim 6. 
Beck does not fully disclose wherein the first set of transactions comprises at least one of insert, update, and delete operations on a database record. 
Jerome E. Sacks teaches wherein the first set of transactions comprises at least one of insert, update or delete operations on a database record (ABS., SQL select queries present hierarchical views of the hierarchical database. SQL action queries are used to perform the database functions of insert root, insert child, update row, and delete row and its descendants) (Fig. 4 insert root row, insert child row, update row, delete row and its descendants Col. 12 ln. 6 – 19).
  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beck to include the teachings of Jerome E. Sacks whereby the first set of transactions comprises at least one of insert, update, and delete operations on a database record. Doing so would ensure the four data manipulation operations and one selection operation users perform to maintain the data. Jerome E. Sacks Col. 12 ln 5 – 8.

Claims 16 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Beck et al., (United States Patent Publication Number 20120260133) hereinafter Beck in further view of Baudel (United States Patent Publication Number 20120047181) hereinafter Baudel
Regarding claim 16 Beck teaches the method of claim 1.
Beck does not fully disclose wherein the second transaction is called directly or indirectly by the first transaction.  
Baudel teaches wherein the second transaction is called directly or indirectly (FIG. 6 illustrates the width and depth of the entries in two node levels of a sample multiway trie data structure prior to performing the "splitting method" of the present invention. FIG. 7 illustrates the new widths and depths of the entries in the same two node levels after performing the splitting method of the present invention. [0029]) 
by the first transaction.  (ABS., Upon inserting a key/value pair in a node in a multiway trie data structure that causes the number of entries in the multiway trie data structure to exceed a threshold, a splitting method is implemented. The splitting method
involves doubling the width of the node in the multiway trie data structure thereby resizing the node in a resized multiway trie data structure.) (Fig. 4 insert key/value pair in multiway trie data structure [0029])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beck to incorporate the teachings of Baudel wherein the second transaction is called directly or indirectly by the first transaction.   Doing so ensures that a Multi way trie data structure 200 implementing the methods described herein outperforms hash tables by taking advantage of patterns found in the key distribution (e.g., keys can be in a consecutive and bounded range) to optimize both storage requirements (reduction in memory footprint) and access speed (improvement in access speed). Baudel [0081]


Regarding claim 17 Agarwal in view of Beck in further  view of Baudel teaches the method of claim 16.
Beck as modified does not fully disclose further comprising: determining that the first transaction performed on a first data record requires the second transaction performed on a second data record related to or affected by the first data record. 
	Baudel teaches further comprising: determining that the first transaction performed on a first data record requires (an insertion method for inserting a key/value pair into the multiway trie data structure 200 [0038]) (The function Node.insert
inserts a key/value pair in a Node at a depth given by the depth
variable. [0042]) the second transaction performed on a second data record related to or affected by the first data record. (FIG. 6 illustrates the width and depth of the entries in two node levels of a sample multiway trie data structure prior to performing the
"splitting method" of the present invention. FIG. 7 illustrates the new widths and depths of the entries in the same two node levels after performing the splitting method of the present invention. [0029])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beck to incorporate the teaches of  Baudel in determining that the first transaction performed on a first data record requires the second transaction performed on a second data record related to or affected by the first data record.    Doing so ensures that a Multi way trie data structure 200 implementing the methods described herein outperforms hash tables by taking advantage of patterns found in the key distribution (e.g., keys can be in a consecutive and bounded range) to optimize both storage requirements (reduction in memory footprint) and access speed (improvement in access speed). Baudel [0081]

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Beck et al., (United States Patent Publication Number 20120260133) hereinafter Beck in  view of Kurosaki et al., (United States Patent Publication Number 20060126517) hereinafter Kurosaki
Regarding claim 24 Beck  teaches the non-transitory machine-readable storage medium of claim 6.
Beck does not fully disclose  wherein the detecting comprises detecting an abnormal transaction loop in the first set of transactions.
Kurosaki teaches wherein the detecting comprises detecting an abnormal transaction loop in the first set of transactions (in a state where the network raises a loop such as continuously causing a state where packets of the same source address are inputted from a plurality of ports/cards, it is found that an abnormal state where a terminal movement continuously occurs can be detected [0112])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beck to incorporate the teachings of Kurosaki in detecting an abnormal transaction loop in a plurality of transactions in a computing system. By doing so when the terminal moving frequency counted per each port is compared with a threshold and exceeds it, an abnormal state, i.e. a loop state that does not provide a supposed terminal movement can be detected. Kurosaki [0029]

8.				ALLOWABLE SUBJECT MATTER
Claim 11 and dependent claims 12, 13, 22 and 23 are allowable  

Examiner's Request
9. 	The examiner requests, in response to this office action, support must be shown
for language added to any original claims on amendment and any new claims. That is,
the applicant is requested to indicate support for amended claim language and newly
added claim language by specifically pointing to page(s) and line number(s) in the
specification and/or drawing figure(s). (MPEP 2163 I. B. New or Amended Claims). This
will assist the examiner in prosecuting the application. When responding to this office
action, applicant is advised to clearly point out the patentable novelty which he or she
thinks the claims present, in view of the state of art disclosed by the references cited or
the objections made. He or she must also show how the amendments avoid such
references or objections. In amending a reply to a rejection of claims in an application
or patent under reexamination, the applicant or patent owner must clearly point out the
patentable novelty which he or she thinks the claims present in view the state of the art
disclosed by the references cited or the objections made. The applicant or patent owner
must also show how the amendments avoid such references or objections.


Conclusion

10. 	THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire
THREE MONTHS from the mailing date of this action. In the event a first reply is
filed within TWO MONTHS of the mailing date of this final action and the advisory action
is not mailed until after the end of the THREE-MONTH shortened statutory
period, then the shortened statutory period will expire on the date the advisory
action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be
calculated from the mailing date of the advisory action. In no event, however, will
the statutory period for reply expire later than SIX MONTHS from the date of this
final action.
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http://www.uspto.gov/interviewpractice.

11. 	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kweku Halm whose telephone number is (469)295-
9144. The examiner can normally be reached on 9:00AM - 5:30PM Mon - Thur. If
attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Mark Featherstone can be reached on (571) 270 - 3750. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-
8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center
 (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.
/KWEKU WILLIAM HALM/Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166